Infrastructure Developments Releases Corporate Update Salt Lake City, UT, June 16, 2011 Infrastructure Developments Corp. (OTCBB: IDVC – “Infrastructure”) today released to interested parties an overview of recent business developments, plans for the conversion of a substantial portion of outstanding debt to equity, corporate strategy going forward and the appointment of a new chief financial officer/principal accounting officer. Domestically, Infrastructure recently signed a memorandum of understanding with Alternative Energy Solutions for the development and construction of compressed natural gas (CNG) fueling stations across the Southeastern United States. Management is working with Alternative Energy Solutions on refining this joint venture relationship to the point of being able to fund and construct CNG fueling stations. Overseas, Infrastructure, through its Thailand registered subsidiary, is expanding its focus from smaller tenders to larger ones by targeting U.S. government contracts in the range of $10 - $50 million in Southeast Asia.
